— In an action to foreclose a mortgage on 'real property, defendants Dooley Waterproofing Co., Inc., and Richard and Phyllis Dooley appeal from an order of the Supreme Court, Nassau County, dated September 9, 1980, which denied their motion, inter alia, to (1) vacate a stipulation entered into by the plaintiff and the appellants on September 25, 1972, and (2) vacate a judgment of foreclosure and sale dated May 13, 1980. Order affirmed, with $50 costs and disbursements. Special Term did not abuse its discretion in denying appellants’ motion, inter alia, to vacate the stipulation entered into on September 25, 1972. Moreover, appellants have failed to establish the defense of usury by “ ‘clear evidence as to all the elements essential thereto’ ” (see Giventer v Arnow, 37 NY2d 305, 309). Damiani, J.P., Titone, Mangano and Rabin, JJ., concur.